SANBORN, Circuit Judge
(dissenting)'. On May 2, 1910, the Gas & Electric Company made a valid contract with the Railroad & Light Company to supply it with electric, energy from that date until November 30, 1930, at rates specified therein. On May 4, 1914, the Gas & Electric Company filed its schedule of these rates with the Commission, *45and they took effect pursuant to the act of Legislature of Kansas of May 22, 1911, creating the Public Utilities Commission of that state (General Statutes Kansas 1915, c. 97), and became the lawful established and reasonable rates for this service. On January 22, 1918, the Gas & Electric Company filed a petition with the Commission upon which it hás made an order raising these rates.
Under the police power of the state and the statutes of Kansas the Commission has the jurisdiction and the authority to raise the rates for the service of public utility corporations prescribed by lawful contracts between it and others, in cases where the agreed rates are confiscatory, unduly discriminatory, and in cases where the good order, health, comfort, or public welfare requires such action; but in my opinion the jurisdiction of the Commission in this direction extends no further. For example, it does not extend to the changing of contract rates of public utilities with private parties not demanded by the public welfare, because one of the parties to one of these contracts was induced to agree to it by mistake, or by accident, or by the fraud or the deceit of the other party to it. It is no ground, either at law or in equity, either in the courts or elsewhere, for the modification or abrogation of a contract for electric energy or for other public utilities for a long term of years, that the contract turns out to be more profitable during some of the years of the term, or more burdensome during other years of the term, to one or the other of the parties, than that party anticipated at the time it signed the agreement that it would be. Marble Co. v. Ripley, 10 Wall. 339, 355, 356, 357, 19 L. Ed. 955; Texas Co. v. Central Fuel Oil Co., 194 Fed. 1, 21, 114 C. C. A. 21, 41.
When carefully analyzed and reduced to its lowest term, the only ground for the raising of the contract rates stated in the petition of the Gas & Electric Company, and the only basis for the order of the Commission raising them upon that petition, is, in my opinion, that the contract rates, which the petition shows were so much more profitable during-the first years of the term of the contract than it anticipated that in December, 1916, the Gas ’& Electric Company filed with the Commission and asked approval of a schedule of reduced rates, became in 1917 so much less profitable that it filed its petition for this raise. The petition does not show what profits the Gas & Electric Company derived from the contract rates during the years prior to 1917. It does not show that the contract rates have been or will be confiscatory. It does not show that the welfare of the public demands the increase, and in my opinion it states no facts or case within the jurisdiction of the Commission, its order was made without jurisdiction, and it is void.
For these reasons I am unable to concur in the opinion and the disposition of this case.